Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 08/24/2020 and 01/18/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Specification
The abstract of the disclosure is objected to because the abstract may not include other parts of the application or materials. Abstract of 08/24/2020 has information on the top right hand corner. Appropriate correction is required. See MPEP 608.01 (b). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 15 recites “at lease the seal shoe, the seal carrier and the plurality of ligaments are configured as a monolith body” in the last sentence. It is unclear whether the structures seal shoe, seal carrier, and the plurality of ligaments are individually monolithic bodies or the seal shoe, seal carrier, and the plurality of ligaments together are configured as monolithic body. Appropriate correction is required.    
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, and 14-19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by D! (US 2009-0033037; Varanasi et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses an assembly (Figures 1-12) for rotational equipment, comprising: 
a stationary structure (103; ¶ 0024); 
a rotating structure (104; ¶ 0024) rotatable about an axial centerline (34); and 


As to claim 2, D1 discloses the assembly of claim 1, wherein the non-contact seal assembly (100) is configured as a hydrostatic seal assembly (during operation, fluid flows from high pressure region 137 to low pressure region 140 through seal assembly and moves 110 towards 104 to a sealing state, as in Figures 2-5; depending on the pressure differential non-contacting hydrostatic seal will prevail under equilibrium conditions with the help of flexure members 150 and biasing members 151.)  

As to claim 3, D1 discloses the assembly of claim 1, wherein the seal shoe is a monolithic full hoop body (Figures 1-9.)  

As to claim 4, D1 discloses the assembly of claim 1, wherein the seal shoe includes a seal shoe base (base of 110) and a seal shoe projection (126, 127, 128; Figures 2-5, and 9) that projects axially along the axial centerline out from the seal shoe base towards the rotating structure (104).  

As to claim 5, D1 discloses the assembly of claim 1, wherein the seal shoe sealingly engages and is axially adjacent a radially extending surface (surface of 104 that radially 

As to claim 6, D1 discloses the assembly of claim 1, wherein the non-contact seal assembly (100) further comprises a seal carrier (109) and a spring structure (151); the seal carrier (109) is mounted to the stationary structure (103); and the spring structure (151) flexibly connects the seal shoe to the seal carrier (spring structure 151 connects 157 and 152, and during operation 151 is extendable between retracted and extended positions, as in Figures 2-5; ¶ 0031; thus spring structure flexibly connects seal shoe to the seal carrier 109.)  

As to claim 7, D1 discloses the assembly of claim 6, wherein the non-contact seal assembly (100) further comprises a second spring structure (the other of the 151 in Figures 4-5); and 14123294US02 the second spring structure further flexibly connects the seal shoe to the seal carrier (¶ 0035, 0041-42.)  

As to claim 8, D1 discloses the assembly of claim 6, wherein the spring structure (151) comprises a plurality of ligaments arranged in an annular array about the axial centerline; and each of the plurality of ligaments extends radially out from the seal shoe to the seal carrier (Figures 6, 7, and 9.)  
As to claim 9, D1 discloses the assembly of claim 8, wherein a first of the plurality of ligaments is axially tapered (151 has an axial taper in Figure 8.)    

As to claim 10, D1 discloses the assembly of claim 8, wherein a first of the plurality of ligaments is circumferentially tapered (151 in Figure 7.)  

As to claim 11, D1 discloses the assembly of claim 1, wherein the non-contact seal assembly (100) further comprises a seal carrier (109) mounted to the stationary structure (103); the seal shoe is coupled to the seal carrier (Figures 2-5); and the seal shoe is configured to axially and/or circumferentially shift relative to the seal carrier (Figures 2-5; ¶ 0031, 0035)  

As to claim 12, D1 discloses the assembly of claim 1, wherein the non-contact seal assembly (100) further comprises a seal carrier (109, 102) and a seal element (113); the seal carrier (109, 102) is mounted to the stationary structure (103); and the seal element (113) projects axially along the axial centerline out from the seal carrier and into a groove (170) in the seal shoe such that the seal element and a portion of the seal shoe with the groove form a labyrinth seal (Figures 2-5)  

As to claim 14, D1 discloses the assembly of claim 1, wherein the non-contact seal assembly (100) further comprises a seal carrier (109, 102) and a plurality of ligaments (151) arranged in an annular array; the seal carrier (109, 102) is mounted to the stationary structure (103); the plurality of ligaments (151) extend between and couple 

As to claim 15, D1 discloses the assembly of claim 1, wherein the non-contact seal assembly (100) further comprises a seal carrier (109, 102) and a plurality of ligaments (151) that extend radially between and couple the seal shoe and the seal carrier (Figures 2-5); the seal carrier (109) is mounted to the stationary structure (103); and at least the seal shoe, the seal carrier and the plurality of ligaments are configured as a monolithic body (Figures 2-11.)  

As to claim 16, D1 discloses an assembly for rotational equipment (Figures 1-12), comprising: 
a seal carrier (109, 102) extending circumferentially around an axial centerline (34); 
a seal shoe extending circumferentially around the axial centerline (contacting portion of 110 that engages with the surface of 104 defines seal shoe; Figures 2-5), the seal shoe projecting (126, 127, 128; Figures 2-5, and 9) axially into an annular channel (space 137) in the seal carrier, and the seal shoe configured to sealingly engage a radially extending surface axially along the axial centerline (radial extension of 104 defines the radially extending surface; Figures 2-5); and 
a plurality of flexible ligaments (151) arranged in an annular array within the annular channel (Figures 4-5), each of the plurality of flexible ligaments extending radially between and connected to the seal shoe and the seal carrier (151 extends 
 
As to claim 17, D1 discloses the assembly of claim 16, wherein a first of the plurality of flexible ligaments (151) is axially tapered (151 has an axial taper in Figure 8.)  

As to claim 18, D1 discloses the assembly of claim 16, wherein a first of the plurality of flexible ligaments is laterally tapered (151 in Figure 7.)  
 
As to claim 19, D1 discloses the assembly of claim 16, further comprising a seal element (113) projecting axially along the axial centerline out from the seal carrier (109, 102) and into a groove (170) in the seal shoe such that the seal element (113) and a portion of the seal shoe with the groove form a labyrinth seal (Figures 2-5).  

Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/NATHAN CUMAR/Primary Examiner, Art Unit 3675